DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 17/241,503 has a total of 19 claims pending in the application; there are 3 independent claims and 16 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 04/27/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.         Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al. (US pub. 2021/0019270), hereinafter, “LI”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 11, LI discloses a computing system comprising: a storage device (SmartNIC 1650 of fig. 16, as discloses in paragraph 0094) configured to provide a direct access interface (“first path using NIC 1670 that is at least partially hardware-based offload to generate and transmit NVMe commands over RDMA”, as discloses in paragraph 0094) and an indirect access interface (“a second path using processor component 1660 to generate and transmit NVMe commands over any configured transport layer”, as discloses in paragraph 0094); an access interface configurator configured to determine whether to use one of the direct access interface and the indirect access interface according to input/output characteristics (utilizations characteristics, as discloses in paragraph 0076) of an application program (see paragraphs 0095, 0096 and 0108, especially paragraph 0096, which discloses “for namespaces assigned to NPI 1672, NPI 1672 can translate NVMe commands into NVMe-oF commands and bypass processor component 1660”); and a processor configured to access the storage device according to the determined access interface (see paragraph 0095). 

3.         As per claim 2, LI discloses “The computing system of claim 1” [See rejection to claim 1 above], wherein the access interface configurator compares data size of the application program with a predetermined threshold, and determines whether to use one of the direct access interface and the indirect access interface according to the comparison result (see paragraphs 0076 and 0108). 

4.         As per claim 3, LI discloses wherein when the application program requests a read operation, the predetermined threshold is a read threshold, and when the application program requests a write operation, the predetermined threshold is a write threshold (see paragraphs 0095 and 0108). 

5.         As per claim 4, LI discloses wherein the access interface configurator includes a boundary value measuring device configured to determine the predetermined threshold using a first delay time measured by applying the direct access interface for each data size and a second (see paragraphs 0076 and 0108). 

6.         As per claim 5, LI discloses wherein the boundary value measuring device compares the first delay time with the second delay time and determines a data size at which the delay times are reversed as the predetermined threshold value (see paragraphs 0076 and 0108).
 
7.         As per claim 6, LI discloses, further comprising an initial value setter configured to set a minimum data size and a maximum boundary value that can be (note, the phrase ‘can be’ is intended use language; it’s not guaranteed that this action will actually take place) used in the storage device, wherein the boundary value measuring device increases data size from the minimum data size to the maximum boundary value and measures the first and second delay times (see paragraphs 0076 and 0108). 

8.         As per claim 7, LI discloses, further comprising a memory controller configured to control the indirect access interface between the storage device and the processor (see paragraphs 0094 and 0095).
 
9.         As per claims 8, 15 and 18, LI discloses wherein the direct access interface is a method in which the processor directly accesses the storage device, and the indirect access interface is a method in which the processor accesses the storage device through the memory controller (see fig. 16 and paragraphs 0094 and 0095). 

claim 9, LI discloses wherein the access interface setter determines to use the direct access interface when the data size is less than or equal to the predetermined threshold value, and use the indirect access interface when the data size is larger than the predetermined threshold value (see paragraphs 0095 and 0108).
 
11.         As per claims 10, 16 and 19, LI discloses wherein the storage device is a persistent memory (PM) or a storage class memory (SCM) (see paragraph 0091). 

12.         As per claim 12, LI discloses wherein the input/output characteristic is data size of the application program (see paragraphs 0076 and 0103). 

13.         As per claim 13, LI discloses wherein the determining includes: comparing the data size with a predetermined threshold; determining the direct access interface when the data size is less than or equal to the predetermined threshold; and determining the indirect access interface when the data size is larger than the predetermined threshold (see paragraphs 0076 and 0108). 

14.         As per claim 14, LI discloses wherein, further comprising: measuring a first delay time by using the direct access interface for each data size; measuring a second delay time by using the indirect access interface for each data size; and determining the predetermined threshold by comparing the first delay time and the second delay time (see paragraphs 0076 and 0108). 

15.         As per claim 17, LI discloses a method for operating a computing system including a storage device (SmartNIC 1650 of fig. 16, as discloses in paragraph 0094) that provides a (“first path using NIC 1670 that is at least partially hardware-based offload to generate and transmit NVMe commands over RDMA”, as discloses in paragraph 0094) and an indirect access interface (“a second path using processor component 1660 to generate and transmit NVMe commands over any configured transport layer”, as discloses in paragraph 0094), the method comprising: comparing data size of an application program with a predetermined threshold when there is a call of the application program (see paragraphs 0076 and 0108); accessing the storage device through the direct access interface when the data size is less than or equal to the threshold value; and accessing the storage device through the indirect access interface when the data size is larger than the predetermined threshold (see paragraphs 0076, 0095, 0096 and 0108, especially paragraph 0096, which discloses “for namespaces assigned to NPI 1672, NPI 1672 can translate NVMe commands into NVMe-oF commands and bypass processor component 1660. For namespaces assigned to the processor component 1660, storage configuration interface 1690 can copy commands and metadata with identifiers of the commands to memory 1680 and processor component 1660 can access the metadata to identify commands in memory 1680 to translate NVMe command into NVMe-oF commands and perform applicable processing and header generation”). 

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-19 have received a first action on the merits and are subject of a first action non-final.
b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 

IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181